  Case 12-43380              Doc 66   Filed 03/01/19 Entered 03/01/19 15:32:07      Desc Main
                                        Document     Page 1 of 7


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §      Case No. 12-43380
National Center For Integrated Medicine, Llc       §      Chapter 7
                                                   §
                     Debtor(s)                     §
                                                   §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION AND
                                   DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held as
follows:
                               Date: 4/5/19
                              Time: 10:00 A.M.
                          Location: Joliet City Hall
                                      Second Floor
                                      150 West Jefferson Street
                                      Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed:          3/1/19                        By:   /s/ Joji Takada
                                                                        Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888



{00006453 / 2011 / 000 /}
         Case 12-43380                 Doc 66             Filed 03/01/19 Entered 03/01/19 15:32:07                                    Desc Main
                                                            Document     Page 2 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      National Center For Integrated Medicine,                              §         Case No. 12-43380
      Llc                                                                   §
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     22,294.03
                   and approved disbursements of                                                                      $                       3,845.13
                                                            1
                   leaving a balance on hand of                                                                       $                     18,448.90


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                        Illinois Department
                        of Revenue                    $          3,207.05 $                3,207.05 $               3,207.05 $                       0.00
                   Total to be paid to secured creditors                                                              $                              0.00
                   Remaining Balance                                                                                  $                     18,448.90


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $             2,979.40 $                          0.00 $              2,979.40
       Trustee Expenses: Joji Takada                                    $                 14.92 $                         0.00 $                    14.92
       Accountant for Trustee Fees: Callero and
       Callero LLP                                                      $             6,041.90 $                          0.00 $              6,041.90
       Charges: US Bankruptcy Court Clerk                               $               350.00 $                          0.00 $                350.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 12-43380            Doc 66    Filed 03/01/19 Entered 03/01/19 15:32:07              Desc Main
                                              Document     Page 3 of 7

                Total to be paid for chapter 7 administrative expenses                $                9,386.22
                Remaining Balance                                                     $                9,062.68


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 1,041.50 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        Illinois Department Of
     7                  Employment Security       $         1,041.50 $                0.00 $           1,041.50
                Total to be paid to priority creditors                                $                1,041.50
                Remaining Balance                                                     $                8,021.18


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 299,670.14 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        American Express Bank,
     1                  Fsb                    $          32,175.00 $                 0.00 $             861.22
                        Vital Signs Solutions,
     2                  Inc                       $          500.00 $                 0.00 $                 13.38
                        First Communications
     3                  LLC                       $          994.12 $                 0.00 $                 26.61
                        Us Bank Na Dba Us
     4                  Bank Equipment Finance $         177,641.86 $                 0.00 $           4,754.89




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 12-43380            Doc 66   Filed 03/01/19 Entered 03/01/19 15:32:07               Desc Main
                                             Document     Page 4 of 7

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        Wells Fargo Practice
     6                  Finance                   $        88,359.16 $                0.00 $            2,365.08
                Total to be paid to timely general unsecured creditors                 $                8,021.18
                Remaining Balance                                                      $                    0.00


              Tardily filed claims of general (unsecured) creditors totaling $ 170.00 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        Illinois Department Of
     7                  Employment Security       $           170.00 $                0.00 $                0.00
                Total to be paid to tardy general unsecured creditors                  $                    0.00
                Remaining Balance                                                      $                    0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 75,000.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
     5                  Navdeep S Kalsi           $        75,000.00 $                0.00 $                0.00
                Total to be paid to subordinated unsecured creditors                   $                    0.00
                Remaining Balance                                                      $                    0.00


                                                 Prepared By: Joji Takada
                                                                                     Trustee


     Joji Takada, Chapter 7 Trustee




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 12-43380             Doc 66   Filed 03/01/19 Entered 03/01/19 15:32:07             Desc Main
                                             Document     Page 5 of 7

     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
  Case 12-43380              Doc 66   Filed 03/01/19 Entered 03/01/19 15:32:07    Desc Main
                                        Document     Page 6 of 7


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §       Case No. 12-43380
National Center For Integrated Medicine, Llc       §       Chapter 7
                                                   §
                     Debtor(s)                     §
                                                   §

                                      CERTIFICATE OF SERVICE

To: See attached Service List

I, the undersigned attorney, certify that I served a copy of NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) upon the person(s) listed above by mailing the same by First Class U.S. Mail at
Chicago, Illinois on the date set forth below, unless a copy was served electronically which
occurs automatically upon the filing of the aforesaid documents with the Clerk of the Bankruptcy
Court through the CM/ECF system.

Dated:        3/1/19                                    /s/ Joji Takada
                                                      Bankruptcy Trustee
Prepared by:

Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010923 / 2014 / 004 /}                         1
  Case 12-43380              Doc 66      Filed 03/01/19 Entered 03/01/19 15:32:07            Desc Main
                                           Document     Page 7 of 7


                                                SERVICE LIST


     American Express Bank, FSB           Vital Signs Solutions, Inc       First Communications, LLC
     c o Becket and Lee LLP               1604 W Caton Farm Rd, Unit B     3340 W. Market St.
     POB 3001                             Lockport, IL 60441               Akron, OH 44353
     Malvern, PA 19355-0701



     US Bank NA dba US Bank               Navdeep S Kalsi                  Wells Fargo Practice Finance
     Equipment Finance                    233 Justina St                   a division of Wells Fargo Bank,NA
     1310 Madrid Street                   Hinsdale IL 6052                 2000 Powell St 4th Floor
     Marshall, MN 56258                                                    Emeryville CA 94608



     Illinois Department of               National Center For Integrated
     Employment Security                  Medicine, LLC
     33 South State Street                3100 Theodore Street, # 204
     Chicago, Illinois 60603              Joliet, IL 60435
     Attn: Bankruptcy Unit - 10th flr.


         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         John J Lynch jlynch@lynch4law.com,
          staff@lynch4law.com;sgregorowicz@lynch4law.com;r44065@notify.bestcase.com;flync
          h@lynch4law.com
         Stephen G Wolfe steve.g.wolfe@usdoj.gov, jennifer.r.toth@usdoj.gov
         Zane L Zielinski zzielinski@wfactorlaw.com, fax@zanezielinski.com
         Zane L Zielinski trustee@zanezielinski.com, fax@zanezielinski.com




{00010923 / 2014 / 004 /}                                    2
